Citation Nr: 1760273	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the Veteran presented sworn testimony during a video-conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's hernia is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a hernia are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his hernia disability was incurred in service and continued to this day.  The evidence supports the Veteran's contention, and the Board thus finds that service connection for hernia is warranted.

Turning to the element of service connection, the Board finds that the Veteran's testimony on the matter of incurrence is credible and that he is competent to report symptoms that he experienced in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, this testimony is corroborated by service treatment records from May 1978 wherein a clinician reports the Veteran complained of pain in his abdomen that would not subside.  These symptoms were later addressed by the Veteran's treating physician who wrote in on December 2016 to support the Veteran's claim for a hernia.  This private examiner wrote that he reviewed the Veteran's service treatment records and determined that the Veteran's current hernia originated from his military service.  The Board finds that this evidence coupled with the Veteran's testimony demonstrate that the Veteran's hernia etiology began during his active service, and therefore service connection for hernia is warranted. 


ORDER

Entitlement to service connection for hernia is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


